Citation Nr: 1035422	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for paraplegia below the waist.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  The appeal is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


REMAND

The Veteran contends that benefits are warranted for paraplegia 
below the waist under the provisions of 38 U.S.C.A. § 1151, due 
to negligent treatment at a VA Medical Center (VAMC).  
Specifically, the Veteran states that personnel at a VAMC failed 
to properly diagnose his disorder in April 2006, and that this 
failure resulted in his subsequent paralysis.

The medical evidence of record shows that in April 2006, the 
Veteran was seen at a VAMC with complaints of neck pain over the 
previous month.  After physical examination, the assessment was 
cervical strain and the Veteran was discharged with a soft 
collar.  Subsequently, in May 2006, the Veteran experienced 
difficulty walking and sought treatment at a private hospital.  
After examination, a spinal cord lesion was diagnosed.  Following 
surgery, the Veteran experienced paraplegia below the waist.  
Accordingly, there is evidence of record that VA failed to 
diagnose the spinal cord lesion in April 2006, and the Veteran 
experiences additional disability as a result of the subsequent 
surgical treatment given for that lesion.  Significantly, the 
Veteran has submitted evidence demonstrating that the VA 
physician who gave the April 2006 diagnosis of cervical strain 
was involved in general misconduct.  Specifically, that VA 
physician pled guilty to felony charges for attempting to 
exchange prescription medication for crack cocaine, and has 
permanently lost his license to practice medicine.

Accordingly, there is evidence of record that the Veteran's 
spinal lesion was not diagnosed in April 2006, and that the VA 
physician who provided the diagnosis was involved in general 
misconduct.  The Board therefore concludes that a VA examination 
is needed to determine whether the VAMC's treatment of the 
Veteran was deficient in any manner.  38 C.F.R. §§ 3.326, 3.327 
(2009).

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements to obtain a 
medical opinion by the appropriate 
specialist to determine whether the 
failure to properly diagnose the Veteran's 
spinal disorder in April 2005 was the 
result of any deficiencies by VA, and 
whether the failure resulted in the 
Veteran's paraplegia.  The claims file 
must be made available to and reviewed by 
the specialist.  Thereafter, the 
specialist must provide an opinion as to 
whether the Veteran's paraplegia was (a) 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination, or (b) was due to an event 
not reasonably foreseeable.  In addressing 
these questions, the specialist must state 
whether VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider in 
providing the Veteran's treatment in April 
2006.  The specialist must also 
specifically state whether the failure to 
diagnose the Veteran's spinal disorder in 
April 2005 was the result of any 
deficiency by VA.  Finally, the specialist 
must specifically state whether the 
failure to diagnose the spinal disorder in 
April 2006 resulted in the Veteran's 
subsequent paraplegia, or any other 
additional disability.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
specialist must state this and 
specifically explain why an opinion cannot 
be provided without resort to speculation.  
The report must be typed.

2.	The RO must then readjudicate the claim and, 
thereafter, if the claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).

